Bon, &A. Hodges
County Auditax-
w1111zaM0n county
cmrgetolm, lkxaa
                                                 A&L/&
Dear slrr                       opinion Ho. O-1510
                                Rer   Does   the   mmlirrslana   / 6’   court   have
                                      the legal authority to enact a law
                                      egel.n~trspemlingand the overlond-
                                      l.n$of tntok6 when traveling the
                                      hlgbmayb In the oounty and appoint
                                      an ofiiaer to enforae 8eme or make
                                      awe&s   when violations occur?
                                      (And refited queritlcmts.)
               Your reqwnt for our opinion on the questiona as are
herein stated ha8 been maalved by th4.adepfmtment,


               "1. he8 thaCm~WslonemCowthavethelaga1
     atat&rity to enaot a Zarr8gainst '8p8ed%.ngtand the ovw-
     loadlngeit~~eksuhm     &avelingthehigbwrys    tithe
     County and appoint an offioa to enfarar stem, or make
     arrwts when vlelatlons 0ocurT
               "2. Bail the law permit the O~~llioaar~    Court
     to appoint an otffa8c to operate under Article 827-A, P.C.;
     and the sections la bowmotIon with th%r artlele?
               *3. Does the City Council have the legal author-
     ity to enact an ordinance and umk8 appointments as 8& out in
     my questlonb HoO'n.1 and 2?'
                  Baction 2 of Artlala 3 of the St&to Cermtitution reed88as
r011om:
                                      of thls .Nate
                                                 __ Bhsll be
     vested Ln a senate ma hw~e or repr8sent8tzPd8,   *wan
     together shall be utyled the Leglslafure of the 8tate of
     Texas.”

               The above quoted reotian of'the ConatltI&.lonvestn in the
Legirlratureall legislstlve powera whioh the people pfm8c8s unlew lialted
by sime other pnwiaion 0r the instramtentr he the me08 of Brown vrh
City of Qalva ton 55 g,V, 488; ZWexwtate Pomarctlng Co. VI. Vineyard,
8 8.U. (Sa) $71 &xl Eoui% Merage    Co. vs. Bow&e Badepwdent gahool
Mstriat, 63 8.W. (2d) 108&.
Hon. B.A. Hedges,     Page2                                     O-1510


                We quota Srum Texan Jurisprudehoe, Volunte11, ,psgef&,
as fo2lowst
               "CommlssIon*rs aourts are 'oourtsof lifnlted
     jurlsdictlon, In thst their authority extends only to
     matt.iW%pert%InIng to the general usifare OS their
     respeative oountles, and,that theIxpouer6 are only
     those expressly OP Inplledly aonSe??xtdupon them by
     lau, that is, by the Constltutton Urd mtetutes of ths
     state.”

               Artiale 2351, 13ernonfsCivil HMmtes,  astttng forth $he
.@imr% and dUtle6 OS the ~~dt1810~a-6 +ut?tS, does not authorlxd such
~apz@tto enaat laws.
                mereSore, you are resp&Uully YadvIsed that 'ItIs $he
~Sq4nian.pfthis departqnt that the ~omnlSnicmerls~ Court does mot,:hstibthe
@ouar:op lags1 authority to enact a law %&sitiatBpaedImg and .theopsir;-
::loscting
        OS trucks wh&n travelIn% the hI@ways In the aountyand ap&+Int
ul OfSl~er td-eniorm! such la!t%,or 1~8ke SrreSe% when'Vf~2atl0ti @+ri
               RagaxWng ywr       seaond question, We quota Article 669,~W
Jk#mmn's Civil statutes:
             "' uplzaCopanlSrri~ne~s~.aour~~'i'~S
                                                each county,
     a;gi”g  in oonjunat oa.kIth the sherlft, xay enpLoy
               than largt2)~rb@8r~dQpu@os        ilOP alwe then
         ~&dWf
     ~lilfe          onal dsputles Ser sp(tuIa~aswgsney t6
         .mld r&ula~ deputies to be kt&p &it@:
     ,'aid                                          sounW.:traiila
     offfs~s to enSwee theh&wsy         laW+S     thS.6Nate
     .~ul&p4     the ul;e~oi.tb publIe l@hitsy?s:by6wt.v
                 Ssld dsputIes~sball be~~$ihsMver praaticabls,
     mOt&oysie riders and shall be as%.&ied tO~w4rk~under
     th8 dfPQotion   ox $h8   .dhmfr,   lbe~?4@iail give bsnd
     and take oath OS ofSIee a6 othsr demsWe%,       !Sheya%y
     b~.diSaipned l!ramservioe on Mqu~fWoS       the 6herl.H
     uhenevecr.approvedby the coaPnisalofi~re aourt, or by aSId
     court on..Zt;s#nlnlt~lat  We, ~whmaeva~.thelpser~icos .ea.no
     1omge.rneeded or had not been 8at18Saaatoraq Ths ami- 1
     ~is8ieners  wurt 8hall fix tlwti e~mtlen          prior t6
     ~thelsselestlon,,and xay prwtde a$Y$he eafjmm of WIfb
     eciuntyi heaesnsarg equipment .for 88id:~T0fra6iP8.lche psy.
     OS said deputies shall tit be Inaluded Im ths 6ettWmt
     of the sherltf in aceount~~ Sor SW* oS~oSSica. lkw ::
     Ehe puPpose as th3.ahq, the ouQlais*iorrcEM    Emart or
     0ountIes whose Sunds Srom tha'motor~re~latration Sees
         videdhQlm.namount toThIrtyTh~d*llars
      $30,000,00)
     p"             or Over:,,may use not creeds     Sliw ($$6)
     peg amt    S na~d~f’urdq paidno+ to::~oeWseven'olid
     c#%e"hau:97s) pqlPoaat~r susb Sun&:InwJuncIss
     PQclbiQiaga. leSSOr Bpwynf ficw &U&:.~&$8tiR@iOn~       Baid
     deputies shall at all times coepsratq,vIth he p6llae
     depaHiqent oi eaoh city er temn w&thkmthe county, 'In
     the enfopaement 0S 8atd traSSI0 l&M8Tiher@n and all
    other paPti3OS the ooua$y, al@ Ihall~;:~~:hwe  tko srrru
    and duty to arrest vltaators of 511.&tue as &tar &mu     T *u
    ShOrlfS8 hsve."
ISon.%A.    ltodges, Page 3                                O-Q310


               The courts 0S this State have held that Section 6 6s
Artiole 821s, Vernon'8 Penal Code, aoniarrlng authcwlty upon license
_ _ *el.ght~Inspeo~orso< th? Sta+-B-$#mfw
and                                        p6pgp*qt   + y+
dz?;svemana operatolrsor lossoFvenxoles to nave mew   mmcs   ena aon-
                                                       .oonstables,and
                                                        nharlrr; manoy
                                                        See the asses
OS Head vd                                             Pkeight Llnea,

                In VI- OS the above holding, the pcmewgiven oountiy
tm.SSla ofricers ti ditlcle f5699,Vernon~s Annotsted Clvll Statutes,
as amended to enSorae the hIghway laws OS this StsCe regul%tQag &he use
.oS publlo kigkuays by motozvahfales, oamot be ex$ended to Inaluda the
authority to w&Q91 loaded vehialeelwhen they have ra8sou to believe that
the gross uelght of suah vshlalss ls unlaWuli    In our QpInlotrHo. O-757,
Written by Hon. DIek Stout; AsslsBant Attorney benersl, th%s depwtnqnt
held that a county traSSio ofiioer, employed under Article 6699, T&~rnon~s
Civil StatuEM, does not p~use&s tbe legs1 right tc#weigh truolm for
purpo8e8 OS ascertaining Jfbetberthey are aosded in excess of 7,000
pounds In vidlatlon OS .&t&lo 82&     Ve~non~s Anno@ted Pens1 Code.
               You are reapebtftilly ~tiiWl6edthat &he fA$amSsslO~
Oourt may appoint county trafrlc o;triaerswaler Mt;isle 66%     Vernon's
Civil Statutes,~but suoh traSSio offiuaru ha- ne%&ho.&ty      60 weigh
trucks or othq motor vehlCrle6.
               Your thtrd QUQS~~O~, ~~@wdl,ng the mhtWty   or a city
oounsllta ens&h     Wdlrwmoe andlwske&ppo$i~tmz&$~ ass&    sut in,
your Questioru zalmwed 1 and 2, doas,aC$'re'l~te,~ thq QSfiOiax duties
uf any county oSSloisl. The$Pesolw,it IfillnnwQn&8py to answr y@lP
third QuestIon,
                 Trust~thatths    ?wol.r@   Sully %muersyour   Inqulq,     .
8terana.W
                                   Youm   very truly
                                   ATTOSWEY
                                          fBt'WU% qF !CSXAS

                                   BY a/ &dell WSllmiB
                                         &de21 Wtlliuao
                                         Assistant
AWtpbprwe
AppRoIoH)ocT13,1939
:/ a(rrsldC, Wnn
 'cpoIIHIzpe~oFTflgAs
~ApproMd oplni~n &mnIttee     By n/6118t3halha